Exhibit 10.1

STRICTLY CONFIDENTIAL

Execution Version

July [●], 2019

Altimmune, Inc.

910 Clopper Road, Suite 201S

Gaithersburg, MD 20878

Attention: Chief Executive Officer

 

  Re:

Lock-Up Agreement

Ladies and Gentlemen:

1.    This Lock-up Agreement (this “Lock-Up Agreement”) is executed in
connection with the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”) by and among Altimmune, Inc., a Delaware corporation (“Parent”),
Springfield Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary
of Parent (“Merger Sub I”), Springfield Merger Sub, LLC, a Delaware limited
liability company and wholly-owned subsidiary of Parent (“Merger Sub II” and,
together with Merger Sub I, the “Merger Subs”), Spitfire Pharma, Inc., a
Delaware corporation (“Company”) and David Collier, solely in his capacity as
the Stockholder Representative, dated as of July 8, 2019. Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Merger
Agreement.

2.    As a material condition to the willingness of, and as an inducement to,
Parent and the Merger Subs to enter into the Merger Agreement and to consummate
the Transactions, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby
irrevocably, by executing this Lock-Up Agreement, agrees that, during the
Lock-Up Period, the undersigned will not: (a) offer, pledge, sell, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, make any short
sale or otherwise transfer or dispose of, directly or indirectly, any shares of
Parent Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or any
other securities so owned, convertible into or exercisable or exchangeable for
Parent Common Stock, in each case, that are currently or hereafter owned of
record or beneficially (including as a custodian) by the undersigned (in each
case of the foregoing, solely to the extent that such shares of Parent Common
Stock were issued to the undersigned pursuant to Section 1.7 of the Merger
Agreement in satisfaction of Parent’s obligations (as, when and if such
obligations arise) to pay the Closing Shares (as defined below), the IND Shares
(as defined below) and/or the Phase 2 Shares (as defined below)) (collectively,
the “Restricted Shares”); (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Restricted Shares, whether any such transaction described in
clause (a) or (b) above is to be settled by delivery of Restricted Shares or
such other securities, in cash or otherwise; (c) make any demand for, or
exercise any right with respect to, the registration of any Restricted Shares or
any



--------------------------------------------------------------------------------

security convertible into or exercisable or exchangeable for Restricted Shares;
or (d) publicly disclose the intention to do any of the foregoing (each of the
foregoing restrictions, the “Lock-Up Restrictions”). For purposes of this
Lock-up Agreement, the “Lock-Up Period” means, with respect to the shares of
Parent Common Stock issued to the undersigned in satisfaction of the (A) Total
Closing Consideration Amount and/or any Positive Adjustment Amount (the “Closing
Shares”), each of (i) the period commencing on the Closing Date to and including
the date that is six (6) months following the Closing Date with respect to
one-third (1/3) of the Closing Shares; (ii) the period commencing on the Closing
Date to and including the date that is twelve (12) months following the Closing
Date with respect to one-third (1/3) of the Closing Shares; and (iii) the period
commencing on the Closing Date to and including the date that is eighteen
(18) months following the Closing Date with respect to all remaining Closing
Shares; (B) IND Milestone Consideration Amount (the “IND Shares”), each of
(i) the period commencing on the date of issuance of the IND Shares to and
including the date that is three (3) months following such issuance with respect
to one-half (1/2) of the IND Shares, and (ii) the period commencing on the date
of issuance of the IND Shares to and including the date that is six (6) months
following such issuance with respect to all remaining IND Shares; and (C) Phase
2 Milestone Consideration Amount (the “Phase 2 Shares”), each of (i) the period
commencing on the date of issuance of the Phase 2 Shares to and including the
date that is three (3) months following such issuance with respect to one-half
(1/2) of the Phase 2 Shares, and (ii) the period commencing on the date of
issuance of the Phase 2 Shares to and including the date that is six (6) months
following such issuance with respect to all remaining Phase 2 Shares.

The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging, at any time during the Lock-Up Period, in any hedging or other
transaction with respect to the Restricted Shares which is designed to or
reasonably expected to lead to, or result in, a sale or disposition of the
Restricted Shares or the voting power associated therewith even if such
Restricted Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale (whether or not against the box) or any purchase, sale or grant
of any right (including, without limitation, any put or call option) with
respect to any of the Restricted Shares or with respect to any security that
includes, relates to, or derives any significant part of its value from the
Restricted Shares.

3.    Notwithstanding the foregoing, the restrictions on transfer set forth in
this Lock-Up Agreement shall not apply to:

a. transfers of the Restricted Shares:

 

  i.

if the undersigned is a natural person, (A) to any person related to the
undersigned by blood or adoption who is an immediate family member of the
undersigned, or by marriage or domestic partnership (a “Family Member”), or to a
trust formed for the direct or indirect benefit of the undersigned or any of the
undersigned’s Family Members, (B) to the undersigned’s estate, legal
representative, heirs or beneficiaries following the death of the undersigned,
by will, intestacy or other operation of law, or (C) by operation of law
pursuant to a qualified domestic order or in connection with a divorce
settlement;

 

2



--------------------------------------------------------------------------------

  ii.

if the undersigned is a corporation, partnership or other business entity,
(A) to another corporation, partnership or other business entity that is an
affiliate (as defined under Rule 12b-2 of the Exchange Act) of the undersigned,
including investment funds or other entities under common control or management
with the undersigned or (B) as a distribution or dividend to equity holders
(including, without limitation, general or limited partners and members) of the
undersigned (including, without limitation, upon the liquidation and dissolution
of the undersigned pursuant to a plan of liquidation approved by the
undersigned’s equity holders);

 

  iii.

as a bona fide gift to a charitable organization;

 

  iv.

if the undersigned is a trust, to any grantors or beneficiaries of the trust; or

 

  v.

with the prior written consent of Parent

provided that, (A) in the case of any transfer or distribution pursuant to this
clause (a)(i), (a)(ii) or (a)(iv) such transfer is not for value, and (B) each
donee, heir, beneficiary or other transferee or distributee shall sign and
deliver to Parent a lock-up agreement in the form of this Lock-Up Agreement with
respect to the shares of Parent Common Stock that have been so transferred or
distributed;

b. transactions relating to shares of Parent Common Stock or other securities,
provided that such securities are acquired in open market transactions after the
Closing Date; or

c. the following transfers: (i) transfers at any time in connection with a
tender or exchange offer of Parent Common Stock to a third party seeking to
acquire control of Parent, or a transaction as to which Parent has entered a
definitive agreement (including, for the avoidance of doubt, any merger,
consolidation or similar transaction involving Parent) or publicly announced its
support of which, if effected, would result in a person or entity or group of
related persons or entities acquiring securities of Parent representing a
majority of the voting power of all of the outstanding securities of Parent; or
(ii) transfers required by any rule, regulation, order, writ or decree of any
governmental or regulatory authority or agency.

 

3



--------------------------------------------------------------------------------

4.    Any attempted transfer in violation of this Lock-Up Agreement will be of
no effect and null and void, regardless of whether the purported transferee has
any actual or constructive knowledge of the transfer restrictions set forth in
this Lock-Up Agreement, and will not be recorded on the share register of
Parent. The undersigned also agrees and consents to the entry of stop transfer
instructions with Parent’s transfer agent and registrar against the transfer of
the Restricted Shares except in compliance with the foregoing restrictions.

5.    The undersigned further represents and agrees that it has not taken and
will not take, directly or indirectly, any action which is designed to or which
has constituted or which would reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of Parent to
facilitate the sale or resale of the Restricted Shares, or which has otherwise
constituted or will constitute any prohibited bid for or purchase of the
Restricted Shares or any related securities.

6.    It is understood that, upon the first to occur of (i) the Merger Agreement
being terminated in accordance with the provisions thereof at any time prior to
the Closing Date and (ii) the mutual written consent of the parties hereto, this
Lock-Up Agreement shall terminate automatically, without any notice or other
action of any person. Upon termination of this Lock-Up Agreement, no party shall
have any further obligations or liabilities under this Lock-Up Agreement;
provided that nothing in this Section 6 shall relieve any party from any
liability for breach of this Lock-Up Agreement.

7.    All disputes, claims or controversies arising out of or relating to this
Lock-Up Agreement, or the negotiation, execution, validity or performance of
this Lock-Up Agreement, or the transactions contemplated hereby shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to its rules of conflict of laws. Each party hereby irrevocably
and unconditionally consents to submit to the sole and exclusive jurisdiction of
the Delaware Court of Chancery or in the event (but only in the event) that such
Delaware Court of Chancery does not have subject matter jurisdiction, the United
States District Court for the District of Delaware (the “Chosen Courts”) for any
litigation arising out of or relating to this Lock-Up Agreement, or the
negotiation, validity or performance of this Lock-Up Agreement, or the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Chosen Courts and agrees not to plead or
claim in any Chosen Court that such litigation brought therein has been brought
in any inconvenient forum. Each of the parties hereto agrees, (a) to the extent
such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party’s agent for acceptance of legal process and (b) that service of process
may also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by the United States Postal Service constituting evidence of
valid service. Service made pursuant to clauses (a) or (b) above shall have the
same legal force and effect as if served upon such party personally within the
State of Delaware. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS LOCK-UP AGREEMENT, OR THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND
ENFORCEMENT HEREOF.

 

4



--------------------------------------------------------------------------------

8.    This Lock-Up Agreement may not be amended, modified, revoked or terminated
in any respect without the written consent of the undersigned and Parent.

9.    The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement and that upon
request, the undersigned will execute any additional documents reasonably
necessary to ensure the validity or enforcement of this Lock-Up Agreement.

10.    The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

11.    This Lock-Up Agreement may be signed in any number of counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same document. This Lock-Up Agreement may be executed by facsimile or email
signatures.

12.    All notices, requests, claims, demands and other communications under
this Lock-Up Agreement will be in writing and will be deemed given if delivered
personally, sent by overnight courier (providing written proof of delivery) or
via facsimile (providing written proof of transmission), and to the undersigned
at the address set forth on the signature page hereto (or at such other address
for a party as specified by like notice).

[Remainder of Page Intentionally Left Blank.]

 

5



--------------------------------------------------------------------------------

This Lock-Up Agreement is executed as of the date first set forth above.

 

Very truly yours, Print Name of Undersigned:

 

By:  

 

Name:   Title:   Address:  

 

 

 

Acknowledged and agreed to as of

the date written above:

 

ALTIMMUNE, INC.

By:  

 

Name:   Title:  

 

6